Citation Nr: 1750819	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected right knee lateral facet syndrome with degenerative arthritis due to patellar malalignment.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1985 to November 1988.

This matter comes before the Board of Veterans' Appeals from a June 2013 rating decision issues by the Pittsburgh Regional Office (RO) of the Department of Veterans' Affairs (VA).  

The Board then denied this claim in September 2016.  However, in July 2017, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand and remanded the claim back to the Board for further consideration.  The Board finds that there is sufficient information of record upon which to issue a determination at this time.

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and the Veterans' Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The evidence demonstrates that it is at least as likely as not that the Veteran's GERD was caused or aggravated by his use of nonsteroidal anti-inflammatory drugs (NSAIDs) for his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for secondary service connection for GERD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2017).  While the Veteran has raised the issues of adequacy of the VA examination, given the favorable disposition herein, there is no prejudice to the Veteran, and detailed discussion of the VA's duties to notify or assist is unnecessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49.747 (1992).

II. Entitlement to Service Connection

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing secondary service connection requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

July 2012 VA treatment records provide evidence that the Veteran had been treated for GERD, with prescription medication, for two years.  The evidence of record, including both private and VA treatment records, support the continued diagnosis of GERD.  As such, the Board finds that the first Shedden element has been met.  The Veteran is also service-connected for a right knee disability.  See Rating Decision, dated June 2013.  Therefore, the threshold requirements for secondary service connection are met.

The Board notes that the Veteran has taken NSAIDs for pain relief for multiple years to relieve the pain associated with his service-connected right knee disability.  Specifically, the Board notes that in 2014, the Veteran's primary physician, Dr. W.F.T., provided a letter to the Board reporting that the Veteran had been on NSAIDs for an extended period of time.  Dr. W.F.T. further noted that the Veteran was unable to come off of NSAIDs due to need for pain control and that due to stomach issues caused by NSAIDs, the Veteran would be on PPI (proton pump inhibitor) for the rest of his life.  See Stedman's Medical Abbreviations, Acronyms, and Symbols, Fifth Edition (2013).  Dr. W.F.T. further clarified his opinion as to the cause of the Veteran's GERD when, in August 2017, he submitted a letter indicating that the Veteran's GERD is more likely than not related to the Veteran's long-term use of NSAIDs for his service-connected right knee disability.  Dr. W.F.T. is competent to provide this opinion, and there is no evidence that he lacks credibility.  As such, the Board affords his letters and opinion significant probative weight.

The Board also notes that the Veteran has complained about his stomach symptoms throughout the appellate period, and his opinion as to the causation of them.  Specifically, in November 2015, the Veteran reported to a treatment provider that his GERD symptoms returned after resuming NSAID therapy.  On that same date, he requested a change in GERD medication after resuming NSAIDs.  See VA Treatment note November 12, 2015.  Although the Veteran does not have the medical expertise as to the diagnosis or etiology of his stomach disability, he is competent to report symptoms observable to a lay person as well as the time which these symptoms began and times of exacerbation and remission.  See Barr v. Nicholson, 21 Vet. App. 303, 307-308 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, his reports are consistent with the medical treatment records and the assessment of his treating physician.  To that end, the Board affords significant probative weight to the Veteran's assertion of the timing of the GERD symptoms, but not his assessment of causation.

The Veteran submitted abstracts from a number of academic journal articles regarding the effects of NSAID therapy on the gastrointestinal systems of subjects.  These articles are relevant, and there is no indication that the researchers are either incompetent or lack credibility.  These are peer reviewed articles, and the findings were based upon objective results.  However, the Board notes that these articles are not about the Veteran's specific asserted disabilities, but about a condition across patient populations.  Therefore, these articles, collectively, are afforded significant probative weight.

The Board notes that there are negative VA examination reports within the record.  In June 2013, a VA examiner opined that the Veteran's stomach condition was less likely than not as a result of the Veteran's service-connected right knee disability.  However, the examiner merely supported the assertion by stating that there is no evidence in the file that the stomach condition is a direct result of long term effects of pain medication.  Merely asserting that there is no evidence of direct connection of causation, without supporting discussion is inadequate, as is failing to address the potential for aggravation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board affords this opinion limited probative weight.

In August 2015 and February 2016, two different VA examiners opined that it was less likely than not that the Veteran's GERD is caused by or aggravated by his use of NSAIDs.  The rationale of both physicians is that NSAIDs are not a risk factor for GERD and do not cause GERD.  Both physicians cited review of medical literature.  Both examiners are licensed medical professionals, competent to render opinions.  There is no evidence that either examiner lacks credibility.  However, neither provider addressed whether literature indicates NSAIDs aggravates GERD.  Additionally, neither examiner considered all of the evidence of record, specifically, articles submitted by the Veteran which supported his assertion that GERD can either be caused, or aggravated, by NSAID therapy.  As neither VA examiners considered all of the evidence of record, and discussed only causation, the Board affords these opinions limited probative weight.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)).

Therefore, resolving doubt in favor of the Veteran, the Board finds that service connection is warranted in this case.  38 C.F.R. § 3.102 (2017); see also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski,  Vet. App. 49. 53-56 (1990).


ORDER

Entitlement to service connection for GERD, as secondary to service-connected right knee lateral facet syndrome with degenerative arthritis due to patellar malalignment, is granted.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


